Citation Nr: 1023290	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  03-18 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This case was previously remanded by the Board in March 2007 
for further development and now returns for appellate review.  
The Board finds that the agency of original jurisdiction 
(AOJ) substantially complied with the remand orders and no 
further action is necessary in this regard.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998), where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the record 
includes a medical diagnosis of PTSD, credible evidence that 
supports his claimed in-service stressor of exposure to enemy 
fire, and medical evidence of a nexus between diagnosed PTSD 
and the Veteran's verified stressor.


CONCLUSION OF LAW

PTSD was incurred during the Veteran's active duty military 
service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for PTSD 
herein constitutes a complete grant of the benefit sought on 
appeal, no further action is required to comply with the 
Veterans Claims Assistance Act of 2000 and the implementing 
regulations.  

The Veteran contends that he has an acquired psychiatric 
disorder, to include PTSD, as a result of his military 
service.  Specifically, he alleges that, while serving in 
Vietnam, he experienced stressful events, to include serving 
as a bodyguard for a chaplain and visiting generals, 
occasionally joining in an artillery gun battery when firing 
on the enemy, being harassed by the Viet Cong or their 
children in the evening hours, performing guard duty, and 
receiving incoming fire and illumination mortars.  Therefore, 
he alleges that service connection is warranted for an 
acquired psychiatric disorder, to include PTSD.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor, is required.  See 38 C.F.R. § 3.304(f).  With 
regard to the second PTSD element as set forth in 38 C.F.R. 
§ 3.304(f), evidence of an in-service stressor, the evidence 
necessary to establish that the claimed stressor actually 
varies depending on whether it can be determined that the 
Veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  

If it is determined through military citation or other 
supportive evidence that a Veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
Veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).  

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the Veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  

Once independent verification of the stressor event has been 
submitted, the Veteran's personal exposure to the event may 
be implied by the evidence of record.  A Veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the Veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As an initial matter, the Board finds that the Veteran did 
not engage in combat with the enemy.  In this regard, his 
military awards and decorations, which consist of the Good 
Conduct Medal, M-14 Rifle Sharpshooter Badge, and Armed 
Forces Expeditionary Medal, do not denote combat service.  
Moreover, while the Veteran's service personnel records 
reflect that he served as a Field Artillery Batteryman in the 
Headquarters Battery, 1st Marine Battalion, 12th Marines, 3rd 
Marine Division, FMF and acted in direct support of U.S. 
military operations of the Republic of Vietnam while with the 
9th Marine Expeditionary Brigade, they do not show that he 
engaged in combat with the enemy.  Therefore, as there is no 
evidence that the Veteran engaged in combat with the enemy, 
credible corroborating evidence of the Veteran's alleged in-
service stressors is necessary.

In this regard, the Board notes that the Veteran has reported 
serving as a bodyguard for a chaplain and visiting generals, 
occasionally joining in an artillery gun battery when firing 
on the enemy, being harassed by the Viet Cong or their 
children in the evening hours, performing guard duty, and 
receiving incoming fire and illumination mortars.  The 
Veteran's military personnel records show that he served in 
Vietnam from April 12, 1965, to June 17, 1965, where he 
participated in landings and operations ashore with the 9th 
Marine Expeditionary Brigade.  

In July 2009, the Personnel Management Support Branch (MMSB), 
Headquarters United States Marine Corps, Department of the 
Navy indicated in a letter that they had no means by which to 
verify the incidents in the Veteran's claim regarding mortar 
attacks without knowing the specific dates of each attack, if 
there were any casualties, and the names of such casualties.  
However, such letter also advised that all U.S. installations 
in Vietnam were within enemy rocket range, and most were 
within mortar range, and that it was uncommon for a Veteran 
to have served in Vietnam without having been rocketed or 
mortared during the time he served there.  

Additionally, in November 2009, the National Archives and 
Records Administration (NARA) provided the Command 
Chronologies for the 1st Battalion, 12th Marines for May 1965 
and June 1965.  Such reflect that the Command's assignment 
was to act in general support of the 3rd Marine Division in 
the DaNang area, with direct support to the infantry 
regiment, and recounted the exercises participated in by the 
Command.  However, such documents do not detail whether the 
Command received any incoming fire during the months of May 
1965 and June 1965.

With respect to the Veteran's claimed stressors of serving as 
a bodyguard for a chaplain and visiting generals, 
occasionally joining in an artillery gun battery when firing 
on the enemy, being harassed by the Viet Cong or their 
children in the evening hours, and performing guard duty, 
such claimed stressors have not been verified.   However, 
regarding his claimed stressor that he was exposed to 
incoming fire and illumination mortars while stationed in 
Vietnam, the Board finds that his service personnel records 
and the information obtained from MMSB offer credible 
corroborating evidence of such in-service stressor.  
Specifically, the Veteran's service personnel records reflect 
that he was stationed in Vietnam from April 1965 to June 1965 
and MMSB indicated that, while there was no means by which to 
verify the incidents in the Veteran's claim regarding mortar 
attacks without additional information, all U.S. 
installations in Vietnam were within enemy rocket range, and 
most were within mortar range, and that it was uncommon for a 
Veteran to have served in Vietnam without having been 
rocketed or mortared during the time he served there.  
Therefore, the Board resolves all doubt in favor of the 
Veteran and finds such to be credible corroborating evidence 
of his alleged in-service stressor.  See Pentecost, supra.

The Board further concludes that the Veteran has a diagnosis 
of PTSD based on his verified stressor.  In this regard, the 
Board observes that, on a Vet Center Intake questionnaire 
completed in 1998, the Veteran reported serving every other 
day on the perimeter in Vietnam.  He indicated that, on one 
occasion, he experienced machine gun fire up close.  Vet 
Center and VA treatment records dated from 1998 to 2004 
reflect diagnoses of PTSD and major depressive disorder.  

A January 2006 letter from C. McEwen, LCSW, ACSW, BCDCH, 
reflects that he had been treating the Veteran for a month 
and that he presented with the classic symptoms of PTSD.  Mr. 
McEwen recounted the Veteran's stressors, to include constant 
artillery fire and chaos at night.  A May 2009 psychiatric 
assessment from Dr. Yason reflects that, among his other 
claimed stressors, the Veteran was exposed to constant 
artillery fire while in Vietnam.  Dr. Yason discussed the 
Veteran's symptomatology, conducted a mental status 
examination, and provided an Axis I diagnosis of PTSD.  

A February 2010 VA examination report reflects that the 
examiner reviewed the claims file, medical records, the 
Board's March 2007 remand, psychometric tests and 
questionnaires, and the Veteran's separation documents in 
connection with the examination.  He also interviewed the 
Veteran, reviewed his medical and military history, 
implemented a battery of psychological tests, and conducted a 
mental status examination.  The Board observes that the 
examiner reported that the Veteran had combat experience.  As 
discussed previously, the Board has found that the record 
does not support the claim that the Veteran engaged in combat 
with the enemy.  However, the Veteran described his stressors 
at the examination, to include experiencing the harassment 
every night of being shot at, and the examiner classified 
such as "combat experience."  The examiner determined that 
the Veteran met the stressor criterion for a diagnosis of 
PTSD based on his "combat exposure" and provided an Axis I 
diagnosis of PTSD, chronic, mild, subclinical.  The examiner 
further indicated that there were no additional mental 
disorders present, although he stated that the Veteran's 
alcohol use, over time, will increase the severity of his 
PTSD-related symptoms.  He also reported that the Veteran's 
depressive symptoms are a component of his PTSD diagnosis.  
The examiner opined that the Veteran's PTSD was at least as 
likely as not caused by or a result of his military service.  
He indicated that his opinion was based on the Veteran's 
military records, a review of the claims file, his treatment 
records, a clinical evaluation, a review of recent research, 
and American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV) diagnostic criteria.  

As the Board has determined that the Veteran's claimed 
stressor of exposure to enemy fire is verified and the 
February 2010 VA examiner based his diagnosis of PTSD, at 
least in part, on such stressor, the Board resolves all doubt 
in favor of the Veteran and finds that the third element of a 
PTSD service connection claim, namely a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor, has been met.  See 38 C.F.R. 
§ 3.304(f).  








(CONTINUED ON NEXT PAGE)


Based on the foregoing, the Board finds that the record 
includes a medical diagnosis of PTSD, credible evidence that 
supports the Veteran's claimed in-service stressor of 
exposure to enemy fire, and medical evidence of a nexus 
between diagnosed PTSD and the Veteran's verified stressor.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 
3.304(f); Gilbert, supra.  As such, the Board concludes that 
service connection is warranted for PTSD.  


ORDER

Service connection for PTSD is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


